Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose or suggest “a device for examining an interior of a pipe using multi-element ultrasound, configured to be placed inside a tubular pipe for transporting a fluid and to move under an action of the transported fluid in the pipe for detecting defects in, or checking characteristics of, a wall of the pipe, the device having a circumference and comprising a plurality of ultrasound sensors distributed over the circumference and each formed by a plurality of transmitters and a plurality of receiving antennas, the device also comprising an electronic controller configured to control each sensor, and to receive and record information measured by the sensors, the electronic controller is further configured to apply to transmission and/or reception of the transmitters and/or receivers: (a) of each of the sensors of the first and of the second groups, a specific delay according to a configurable focusing delay law, so as to vary electronically and in a manner specific to each of the sensors a focusing distance of a wave beam emitted by the sensor; and (b) of each of the sensors from the second group, a specific delay according to a configurable deflection delay law, so as to vary electronically and in a manner specific for each sensor an angle of incidence of a wave beam emitted by said sensor” as recited in claim 1. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861